Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1, line 1 and line 5, claim 4, line 1, and claim 5, line 3 recite the limitation of “plate-like”. It is unclear for the term of “plate-like” in what way the body is “like” a plate. Claims 1, 4 and 5 render indefinite. Depended claims 2-3 and 7-9 are also rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-2, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asada et al. (US 2013/0115323).
Regarding claim 1, Asada discloses that, as illustrated in Figs. 3-4, an apparatus for producing a plate-like body (Fig. 4, item 13) with a resin frame ([0066]) to be mounted to vehicle, a decorative molding ([0032]) formed of a magnetic member (Fig. 3, item 1; [0036]) being provided on the resin frame, comprising:
a mold (Fig. 4, items 11 and 12) having a cavity space (Fig. 4, item 14 (for the resin frame)) formed therein for forming the resin frame on the plate-like body;
the mold further including a first mold (Fig. 4, item 12 (the lower die)) formed of a non-magnetic member (SS steel material ([0037])) and having a mounting surface (Fig. 3, item 2 (a concave surface)), the mounting surface being configured to have the decorative molding mounted thereon; and a magnet (Fig. 4, items 4 and 6; [0043], lines 1-2) disposed on a surface of the first mold opposite to the mounting surface and configured to retain, on the mounting surface, the decorative molding mounted on the mounting surface.
Regarding claim 2, Asada discloses that, as illustrated in Figs. 3-4, in the apparatus the mold further includes a second mold (Fig. 4, item 11 (the upper die)) disposed opposite to the first mold, and the cavity space is defined between the first mold and the second mold.
7, Asada discloses that, in the apparatus the magnet comprises an electromagnet ([0045]).
Regarding claims 8-9, as illustrated in Fig. 2, in the apparatus the magnet (Fig. 2, items 4 and 6) is formed in a column shape (because the intervening member 5a is a cylindrical member made of a non-magnetic material ([0039], lines 3-5)) having at least a leading end surface and an outer peripheral surface, the leading end surface being disposed to face the surface of the first mold opposite to the mounting surface;
the surface of the first mold opposite to the mounting surface has a magnet supporting portion; and 
the magnet supporting portion has a magnet receiving hole (for holding the cylindrical intervening member 5a) formed therein so as to receive the magnet and surround the outer peripheral surface. 
Further, a non-magnetic member ([0039]; the intervening member 5a in Fig. 2) in a cylindrical shape is disposed between the outer peripheral surface of the magnet and the magnet receiving hole.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al. (US 2013/0115323) as applied to claim 1 above.
Regarding claims 3-4, Asada discloses that, as illustrated in Fig. 4, in the apparatus the first and the second mold are disposed so as to be relatively moved forward and backward (sandwich ([0062, line 4])) in a direction, and the cavity space is defined between the first mold and the second mold in a state that both molds mutually moved forward to be brought into mutual abutment with each other ([0062]). Asada discloses that, as illustrated in Fig. 4, the plate-like body is disposed between the first mold and the second mold so as to have principal surfaces positioned to be directed in an approximately horizontal direction to ground.       
However, Asada does not explicitly disclose the first and the second mold are moved mutually in a horizontal direction which is an intended use and the principal surfaces are positioned to be directed in an approximately vertical direction to ground which is an intended use. 
Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.

Regarding claim 5, Asada discloses that, as illustrated in Figs. 1-2, 4, in the apparatus the first mold (Fig. 1, item 12) is formed in a planar shape having a length so as to correspond to a shape of an edge portion of the plate-like body (Fig. 4, item 13), and
the magnet is disposed at each of plural positions (Fig. 1, item 4 (5 locations)) in the first mold at intervals in a longitudinal direction of the first mold.
However, Asada does not disclose the first mold is formed in a frame shape. 
In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Asada discloses the claimed invention except for the first mold having a frame shape. It would have been obvious to one of ordinary skill in the art at the time the invention was made to Asada, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of the first mold for the purpose of reducing weight.
Regarding claim 6, Asada discloses that, in the apparatus the first mold is formed of an austenitic-based stainless steel ([0037], JIS G3101) which is an intended use. 
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination . 

Asada discloses the claimed invention except for a specific material for making of the first mold. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Asada, since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to select a specific material such as austenitic-based stainless steel for the purpose of imparting good strength of the mold.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741         

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742